Title: From John Quincy Adams to William Smith Shaw, 18 December 1807
From: Adams, John Quincy
To: Shaw, William Smith



My dear Sir.
Washington 18. Decr: 1807.

I received some days since, your letter of the 18th: of last Month—But it was longer in coming than the time usually taken by the mail—and I have left it longer without reply than I could have wished—
I am much obliged to you for your attention to my personal affairs, and much gratified that my obligations at the Bank have all been taken up—You will recollect my wish that you would pay to my father $91..22. on the 22d: of this month, on my account, and also inform me what dividend upon a share is declared at the New-England Insurance Office, and at the Boston Bank, this Month.
Dr: Bullus the Messenger sent in the Revenge, arrived here yesterday, we understand with dispatches from Mr: Armstrong—Their substance has not yet been communicated to Congress, but the rumour is, that it contains notification that the French decree of November 1806 will henceforth be rigorously executed against us as well as others.—We learn the English have issued their counterpart—Between the two our prospect is not bright—
Your’s faithfully.
John Quincy Adams